Title: William Short to Thomas Jefferson, 1 November 1810
From: Short, William
To: Jefferson, Thomas


          
            
              Dear Sir
              Philadelphia Nov. 1—10
            
             I have delayed, much longer than I had intended, to answer your favor of the 21st Sep. & to thank you for your wonted kindness in attending to the commission I took the libertey of troubling you with— It was executed as you expected & ready for me here, whither I came after whiling away the sickly Season in the Jersey & at Morrisville, which you know is become the seat of Genl Moreau.—I have returned to fix myself permanently in America— & with that view have transferred hither the property I had in France where I once purposed residing— The circumstance which would have made that residence indispensable, I wished many years ago to abandon from a full conviction that it would not have produced the happiness contemplated—I was not at liberty however to follow my own ideas until the same conviction could be wrought in the mind of each party concerned. This happily has been done by time & reflexion, so as to leave unimpaired the ties of perfect & long established friendship. It is acknowleged that the sacrifice of country is to be too great to be asked under present circumstances. Many of the charms of that country are now lost however for its ancient inhabitants—their situation—their society—& their ancient habits are more changed than can be imagined, by the present state of things. Strange as it may appear I found them much more dissatisfied now (although really their property & their persons are more secure or less insecure) than under the directory, even in its worst times, when there was ‘L’emprunt force,’ la Loi des Ôtages &c. At that time they all suffered alike, & were perfectly separated from the Government— At present Bonaparte by bribing some members of some families & by forcing others, to put on his livery, has divided them among themselves & has made families formerly the most united, now the most divided—introduced reserve, suspicion, envy & hatred among them.  There is no doubt if he should live the 30. years which he threatens to do, that he will subdue the pride of all & although he will not gain their hearts he will make them as generally, & much more basely, Courtiers than Lewis the 14th did. Like all parvenus he is susceptible & exacts much more (& will obtain all he exacts) than any of these Sovereigns of that country who were called Tyrants by those who are now the most shameless adulators, of this meek good soul whom they call the Father of his people.
            One cause of my delaying to answer your letter, was that I had not fully made up my mind whether I would enter with you on the subject of politics, & communicate through you the observations I had made. Reflexion however, & the persuasion that it would do no good, together with the possibility of its bringing me into contact or rather into opposition & collision when I wish to be quiet, make me resolve to keep out of the line of such things. I mean to end my days as tranquilly as I can & avoid the pelting of storms that I cannot direct
            My present intention is to make Philadelphia my head quarters—A city is necessary to a single man, & I prefer this to our other Cities—I shall travel in the summers until I procure a farm in some of the mountainous parts of this State—& make a Merino establishment—If you have not forgotten what I wrote to you on that animal previous to my former return from France, you will see that I early estimated its value in this country though far below what the practise has shewn it to be—I stated then & I still think that the barren lands at the foot of your mountains were most admirably adapted to this purpose. I wish that it may be found so & acted on & that I could sell Indian camp to some undertaker in that way. If you know of any means of disposing of it en gros ou en detail, or if Mr Randolph should know of any, I should be glad to learn it— I have not heard a tittle from Price since I sailed—I see only by Mr Geo. Jefferson’s acct that he has made him some remittances.—but I suppose the land has been injured to a greater value. I put this under your protection when I went away, but I fear that you have not been able to prevent the evils attendant on such cases. I shall write to Price & ask him to let me know the present state.—I take it for granted that you are deriving great pleasure from agricultural pursuits—I hope you have some of the Merino blood in your stock—It will give me great pleasure to go & see you & I will take the first opportunity of profiting of your kind invitation—I suppose you have Mr Randolph & his family with you—that I think was your intention—It will certainly be most agreeable for all parties.—The Abbé Rochon requested me to be particular in speaking to you of him—so did the Abbé Morellet—  Mde de Tessé— & Mde d’Houdetot—the latter I saw again after my return though I had ceased seeing her before my departure—La Fayette remembers you with gratitude—He was to have sent me a letter here relative to his lands &c. but I have not recieved it—I have a letter by Count Pahlen from Mde de Tessé— in which she gives me an account of the Imperial wedding preparations—  Sir Francis d’Ivernois gave me a copy of his last  work for you & another for Mr Adams—They were inclosed & directed by him in the form of a letter to each—As I was detained at Liverpool, I forwarded these packets by a vessel which sailed before me—I hope you received yours. Have you seen a pamphlet written by a gentleman of this place? It is without a name to it—the title “a Brief view of the Policy & Resources of the United States, comprising some strictures on a Letter on the Genius & dispositions of the French Government”—This latter part of the title I believe, has prevented its being read—as it is like making Strictures on the Gospel—The “Brief view.” has certainly many excellent remarks in it, though like all human productions that relate to foreign countries, it has many errors also— The “letter on the Genius &c” is the pamphlet that has obtained so much celebrity in England, to which it is extremely flattering—
            You recollect our calculating acute countryman Dl Parker without doubt. He was engaged when I left him in giving an analysis of the British debt, & had gone through it with great labor—He had come to these results which he communicated to me, & which may be counted on—1o That supposing the British government were to make no more loans, & to go on with the present taxes & present system of sinking the national debt, the whole would be extinguished in the year 1830—viz. in tweney twenty years from this time—2o—Supposing the present rate of taxes to be continued, without any augmentation whatever, & the Government to borrow 12. millions stlg a year, the whole debt, (including the successive annual loans of 12. millions) would be extinguished in the year, I think, of 1845—but certainly not many years beyond it. This was so different from what I had always expected myself, & heard said by others, that I know not how to credit it, notwithstanding my confidence in Parker & his penetrating head in such cases—He gave me these results as it were under the rose, for such is the state of things where he is that he would be unwilling to be known as the author or discoverer of such a heresy—& he feels no disposition to act like Galileo in the support of this truth.— Bonaparte sends  to Bonaparte has declared England is without a Government & that the nation is on the eve of bankruptcy—& this must therefore be supported as orthodox by every one who writes on the subject—On arriving in London I mentioned these results to A Baring (who has more accurate knowlege in this line, & a more steady & acute head than any one I saw) & asked his opinion as to the justness of these calculations—His answer was, that he could not say with precision whether the results were absolutely correct—but that certainly the error if any, could not be great—Baring as you know is decidedly in the opposition, & disposed to see things in that way opposition to the Ministry.—But he gave a better proof than his meer word of what his opinions were as to the solidity & manageability of the debt—for whilst I was in London he contracted for the loans, being the lowest bidder, & took the whole both for England & Ireland on himself—The terms he took them on were lower than had ever been given since the commencement of the war.—Thus it must be acknowleged that the French government is as much mistaken in supposing that the English is getting to its last guinea, as the English government is in supposing that the French is getting to its last conscript—Every succeeding year supplies the exhaustment of the preceding—& no one can say when the moment will come that either will be unable to continue the war as at present.—My letter has grown far beyond the limits I had intended—I end in assuring you of the sentiments of attachment with which I am most sincerely 
            
              Your friend & servant
              
 W: Short
            
          
          
            I take the liberty of inclosing an open letter for Price which I ask the favor of you to read & forward to him—
          
        